Citation Nr: 1727937	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-27 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disorder, to include esophagitis or GERD.

2.  Entitlement to an increased disability rating for left knee patellofemoral syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1975 to June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In a May 2013 VA Form 9, the Veteran requested a hearing before the Board by live videoconference.  In a July 2015 correspondence, the Veteran indicated his intent to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

In a February 2016 decision, the Board, inter alia, denied the Veteran's claim for service connection for gastrointestinal disorder and the claim for higher rating for left knee patellofemoral syndrome.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court partially vacated the Board's February 2016 decision and remanded the issues of entitlement service connection for gastrointestinal disorder and entitlement to an increased rating for left knee patellofemoral syndrome for appropriate action, pursuant to a January 2017 Joint Motion for Partial Remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2017 Joint Motion for Partial Remand, the parties agreed that partial remand of the Veteran's claims was required because the Board erred in the February 2016 decision that, inter alia, denied the Veteran's claims for service connection for gastrointestinal disorder and the claim for a higher rating for left knee patellofemoral syndrome, when it did not ensure that VA complied with its duty to assist under the requirements of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) by providing adequate examinations and opinions. 

Regarding service connection for gastrointestinal disorder, the Veteran does not have a currently diagnosed gastrointestinal disorder or GERD.  The parties to the Joint Motion for Partial Remand found that the examination reports and medical opinions were not adequate for rating purposes as the opinions only addressed whether the Veteran has a current condition of GERD and did not discuss whether the Veteran's in-service GERD condition or symptoms had fully resolved.  Thus, the parties directed that that the claim be remanded for VA to provide the Veteran with a new examination for findings that comports with the January 2017 Joint Motion for Partial Remand and to consider the potential impact of the continuity of symptomology requirements in light of the Veteran's reported post-service history of gastrointestinal symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained).

With regard to the increased rating for a left knee patellofemoral syndrome, the Veteran was last afforded a VA examination in May 2015 to assess the severity of his service-connected left knee patellofemoral syndrome. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The May 2015 VA examination did not include joint testing for pain on passive motion, in weight-bearing, or nonweight-bearing.  

Moreover, the parties to the Joint Motion for Partial Remand found that the Board did not address the Veteran's lay statements regarding his reported left knee instability or giving way.  Specially, in March 2015 VA examination, the Veteran reported that he must use a knee brace daily because instability in his knee causes him to fall.  However, the VA examiner did not address the Veteran's lay statements in concluding that the Veteran's left knee does not have subluxation or lateral instability. 

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected left knee patellofemoral syndrome and to address the Veteran's statements of his left knee instability, to include pertinent findings pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's gastrointestinal disorder manifested during, or as a result of active service.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should address the Veteran's report of a continuity of symptoms since discharge from service in light of Veteran's reported post-service history of gastrointestinal symptoms.  

The examiner should also determine whether the Veteran's in-service GERD condition or symptoms have completely resolved. 

All opinions expressed should be accompanied by supporting rationale.

3.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee patellofemoral syndrome.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016). 

Specifically, in conducting range of motion tests of the left knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner is directed to consider the Veteran's lay statements regarding the Veteran's reported left knee instability or giving way.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability. 

All opinions expressed should be accompanied by supporting rationale.

The RO should consider when readjudicating the claim whether a separate compensable rating is warranted for left knee instability based on the Veteran's lay statements.

4.  Then readjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, furnish the Veteran with a supplemental statement of the case and an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

